OVERTON, Justice.
We have for review Leonardi v. State, 548 So.2d 811 (Fla. 5th DCA 1989), in which the Fifth District Court of Appeal held that section 893.13, Florida Statutes (1987), did not violate the single subject rule of article III, section 6, of the Florida Constitution. In that case, the district court certified the following question as one of great public importance:1
DOES SECTION 893.13, FLORIDA STATUTES (1987) VIOLATE THE ONE SUBJECT RULE OF THE FLORIDA CONSTITUTION?
Id. at 811. We recently answered this question in the negative in Burch v. State, 558 So.2d 1 (Fla.1990).2
Accordingly, we approve the district court’s decision.
It is so ordered.
EHRLICH, C.J., and McDONALD, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.

. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.


. Leonardi raises an additional issue in this appeal. The district court did not discuss that issue in its opinion and we exercise our discretion not to consider it in this proceeding.